BARTER AND MARKETING SERVICES AGREEMENT
 
THIS AGREEMENT is dated made as of March 14, 2012 (the “Effective Date”) between
VamptX Corp (“VamptX”), a company formed under the laws of Nevada, and Vampt
Beverage USA Corp. (“Vampt”)., a company incorporated under the laws of Nevada.


WHEREAS:


A.
VamptX has agreed to assume the provision of advertising/product awareness,
consumer loyalty, market procurement, customer retention, customer services and
barter services for Vampt in accordance with the terms of this Agreement; and



B.
Vampt desires to engage the services of VamptX.



In consideration of the premises and covenants set forth herein, the Parties
agree as follows:


1) 
Engagement and Services.   Vampt hereby engages VamptX, and VamptX hereby
accepts such engagement, to provide the services of recital “A” and the services
(the “Services”) as follows:

 
(a)  
To provide advertising/product awareness, consumer loyalty, market procurement,
customer retention, customer services and barter services for the products of
Vampt at a price of cost plus 5% on a first right basis.  The Services and
budget shall be agreed between the parties prior to implementation;

 
(b)  
To manage Vampt’s inventory of barter currency and to expend the same on
advertising and product awareness services;

 
(c)  
To engage barter services for Vampt product and advertising entirely at the risk
of VamptX.  Any currency risk, loss or liability shall be solely that of
VamptX.  This risk shall extend to management of Vampt’s barter inventory.



2) 
Standard of Conduct.   Vampt shall properly and punctually perform the Services
in a good, workmanlike and commercially reasonable manner and in accordance with
prudent methods, procedures and practices and with the standard of diligence and
care normally exercised by adequately qualified and experienced persons in the
performance of comparable services.

 
3) 
Term.   The term of this Agreement will begin on the Effective Date and end on
the date immediately preceding the 5th anniversary of the Effective Date, unless
earlier terminated in accordance with the terms of this Agreement.

 
4) 
Consideration.  In consideration of this Agreement and the assumption by VamptX
of the above stated risks, Vampt agrees to sell to VamptX 1,000,000 common
shares of Vampt at a price of $0.0001 per share.

 
5) 
Authority.   VamptX will have full right, power and authority to do and refrain
from doing all such things as are necessary or appropriate in order to discharge
its duties under this Agreement and to provide the Services.  VamptX shall have
a complete perpetual license to use the name VamptX.

 
6) 
Subcontracting.   VamptX may subcontract the performance of the Services at no
additional cost to the Vampt, provided that the subcontracting of such Services
shall not relieve VamptX of its obligations under this Agreement.

 
7) 
Reimbursement of Expenses.   Vampt shall pay on behalf of VamptX (or reimburse
VamptX for) the reasonable expenses incurred by Vampt in the performance of the
Services in accordance with approved budgets, including without limitation
reasonable expenses related to employee and contractor compensation,
professional and financial fees and expenses, travel, auto expenses, mobile
phone usage, and office lease and related supplies and services.

 
 
1

--------------------------------------------------------------------------------

 
 
8) 
Reports.  VamptX shall upon the request of Vampt fully inform Vampt of the work
done and to be done by VamptX in connection with the provision of the Services.

 
9) 
Termination by the Parties.   This Agreement may be terminated for any reason
whatsoever by either Party at any time upon 90 days’ written notice, without
prejudice to any claims for breach if termination shall have been due to breach.

 
10)
Non-Disclosure.   VamptX shall hold in confidence and shall not disclose to any
person outside of Vampt, except to third parties bound by obligations of
confidentiality as necessary to provide the Services, any Proprietary
Information concerning Vampt. “Proprietary Information” means any tangible or
intangible proprietary or confidential information or materials or trade secrets
belonging to Vampt or its affiliates (whether disclosed orally, in writing, in
electronic format or otherwise).  The non-disclosure obligations of VamptX shall
not apply to the extent that such Proprietary Information:

 
(i)  
is known to the public at the time of disclosure or becomes known through no
wrongful act on the part of VamptX or any of its representatives;

 
ii)  
is required to be disclosed by VamptX to comply with a court order, regulatory
requirement or similar legal process, provided that VamptX provides prior
written notice of such disclosure to Vampt and at no cost or expense to VamptX
takes reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure.

 
11) 
Non-Competition.   During the term of this Agreement and for two years
thereafter, VamptX and its principal shareholders, directors or officers shall
not, directly or indirectly, carry on or engage in any business activity which
competes with Vampt.

 
12) 
General.

 
(a) 
Assignment.   Neither party shall be entitled to assign any rights or
obligations under or in respect of this Agreement without the prior written
consent of the other party.

 
(b) 
Severability.   If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions of the Agreement

 
(c) 
No Partnership, Independent Contractors.   Nothing in this Agreement will be
construed as creating or will constitute a partnership, joint venture or similar
relationship between VamptX and Vampt.

 
 
2

--------------------------------------------------------------------------------

 
(d) 
Entire Agreement.  This Agreement constitutes and expresses the whole agreement
of the parties.

 
(e) 
Governing Law and Jurisdiction.   This Agreement shall be governed by and
interpreted in accordance with the law of the province of British Columbia and
each of the parties, by executing this Agreement, irrevocably attorns to the
exclusive jurisdiction of the courts of British Columbia.

 
(f) 
Further Assurances.   The parties shall execute such further agreements or
instructions and shall do such further things as may be required to give effect
to this Agreement.

 
(g) 
Binding Effect.   This Agreement shall enure to the benefit of and be binding
upon the heirs, executors, administrators, legal personal representatives and
permitted assigns of the parties.

 
(h) 
Time of the Essence.   Time shall be of the essence in this Agreement.



In consideration of the mutual covenants and agreements contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto have executed and delivered this Agreement as
of the date and year first written above.
 


VAMPT BEVERAGE USA CORP.
 
by its authorized signatory:
 


_____________________________

Name/Title:




VAMPTX CORP
by its authorized signatory:




_____________________________
Name/Title:
 
3
 
 